Citation Nr: 1202876	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-49 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from April 1950 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In pertinent part, this decision denied entitlement to special monthly compensation based on the need for aid and attendance.

The October 2008 decision also denied entitlement to an evaluation greater than 60 percent for low back disability; denied entitlement to special home adaptation; and denied entitlement to service connection for bilateral blindness.  The Veteran disagreed with these issues and they were addressed in the November 2009 statement of the case.  The Veteran, however, specifically limited his substantive appeal to the listed issue and as such, the additional issues have not been perfected for appeal and are not for consideration.  

The claims file contains a December 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the Disabled American Veterans as the Veteran's representative.  In April 2008, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming his son as his representative.  The Board acknowledges that an individual can represent a claimant on a one-time basis.  See 38 C.F.R. § 14.630 (2011).  The Veteran's son, however, did not sign or otherwise acknowledge the appointment.  Therefore, the appointment cannot be recognized as valid.  38 C.F.R. § 14.631(a) (2011).  Moreover, the record shows that since that date the Disabled American Veterans, with the full knowledge of the appellant, has represented the claimant without objection throughout the pendency of the appeal.  Hence, the Board will recognize that organization as the appellant's representative. 

In his November 2009 VA Form 9, the Veteran requested a Board hearing in Washington, DC.  In August 2011, the Board notified the Veteran that his hearing had been scheduled for a date in October 2011.  The Veteran did not report for his scheduled hearing.  The Board acknowledges that other correspondence, also dated in August 2011, was returned to sender.  The envelope was annotated with "no longer at this address" and information from the U.S. Postal Service indicates "return to sender, unable to forward".  Current address information is not of record and the Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2011).  The representative submitted an informal hearing presentation in October 2011.  

The issue of entitlement to special monthly compensation at the housebound rate been raised by the record.  The Board observes that the Veteran is currently receiving a total disability rating based on individual unemployability, and that per Bradley v. Peake, 22 Vet. App. 280 (2008), an individual unemployability rating that is based on a single disability also satisfies the requirement for a total rating under 38 U.S.C.A. § 1114(s) (West 2002).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for a lumbosacral strain and degenerative disc disease, L4-5, evaluated as 60 percent disabling; the Veteran has multiple nonservice-connected medical disabilities, including blindness and a cognitive impairment.

2.  The evidence of record establishes that the Veteran requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; however, the preponderance of the evidence is against finding that the need for aid and attendance is due to service-connected disability.  




CONCLUSION OF LAW

The criteria for special monthly compensation due to the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In July 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also provided notice how VA assigns disability ratings and effective dates.  

VA has also fulfilled its duty to assist.  The claims file contains VA medical center records and the Veteran was provided a VA examination in June 2008.  The Veteran has also submitted various lay and medical statements in support of his claim.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

In October 2008, the RO denied entitlement to special monthly compensation based on the need for aid and attendance.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Board notes that entitlement to special monthly compensation based on the need for aid and attendance was previously denied in April 2006.  The Veteran did not appeal; hence, the April 2006 decision is final.  38 U.S.C.A. § 7105 (West 2002).  The Board will limit its discussion to evidence relevant to the current claim.  

The Veteran is service-connected for a lumbosacral strain and degenerative disc disease, L4-5, currently evaluated as 60 percent disabling.  The Veteran is also in receipt of a total disability evaluation based on individual unemployability due to service connected disorders. 

The Veteran contends that he is entitled to special monthly compensation based on the need for aid and attendance.  In various statements, he addressed his need for assistance.  He reported that he could not do stairs because of his back and that he needed help cooking because he could not see.  He also reported that his back, vision, and hearing were getting worse; and it was getting more difficult to get around his home.  The Veteran indicated that he was legally blind and had multiple medical problems.  He also stated that he was homebound and limited to care for himself on a daily basis.  He indicated that he lived with family, but that it was challenging for them to care for him because they worked.  He noted that it would be helpful to have a caregiver that could help him maintain daily living.  

Special monthly compensation is payable if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3), (4).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

A June 2007 statement from a private nurse practitioner requested full-time home care for the Veteran.  It was opined that the appellant was homebound and that he was legally blind.  He also suffered from congestive heart failure and severe osteoarthritis in multiple joints.  

A June 2007 statement from Dr. S.S. indicates that with correction, the Veteran's vision was hand motion in the right eye and finger count in the left.  He qualified for legally blind status with vision less than 20/200.  

In a March 2008 statement, the Veteran's son indicated that he was his full-time caregiver.  He noted that the Veteran was legally blind, had high blood pressure and suffered from the onset of Alzheimer's dementia and depression.  He indicated that 24-hour care was required.  

A March 2008 statement from a Dr. Z.W. indicates that the Veteran was evaluated at a Memory Disorders Clinic.  He showed significant impairment on cognitive measures and had experienced decline in the activities of daily living.  The physician noted that the Veteran was also visually impaired secondary to macular degeneration and cataracts.  Given the cognitive and visual deficits, the physician was concerned for the Veteran's safety during the daytime hours when he was home alone.  For example, there had been instances where he had forgotten to turn off the stove.  The family was requesting assistance for meal preparation, grooming, etc.

An April 2008 application form for respite care indicates that the Veteran had multiple disabilities, including severe macular degeneration, intervertebral disc syndrome, gastroesophageal reflux disease, B12 deficiency, hypertension, sensorineural hearing loss, and hepatitis B.  An associated doctor's statement indicates that the Veteran needs supervision of activities of daily living, and was at risk for falls due to advanced macular degeneration and unstable gait.  The Veteran reportedly needed reminders regarding personal care due to dementia, as well as assistance with food preparation.  He was able to feed himself.  The physician opined that supervision with assistance was needed for activities of daily living.  

The Veteran underwent a VA examination in June 2008.  It was noted that he required an attendant, who was his son, and that he had been legally blind since June 2007.  He was not hospitalized or permanently bedridden.  It was noted that he essentially had no ability to protect himself and had multiple medical problems including a back strain, hepatitis B, hypertension, gastroesophageal reflux disease with hiatal hernia, benign prostatic hypertrophy, legal blindness, and impaired cognitive function.  He also had persistent low back pain with left radiculopathy.  The pain was not incapacitating, but daily activities were minimal because of his general condition.  He did not use a back brace.  On a typical day he stayed at home and required assistance in ambulating, dressing, and eating.  

Objectively, the Veteran presented in a wheelchair and was not ambulatory.  There were no restrictions of the upper or lower extremities noted, although there was some muscle atrophy.  With regard to the lumbar spine, he could stand with active assistance from his son.  Physical examination of the spine showed no postural abnormality or fixed deformities.  With assistance, he could go through limited range of motion with flexion to 50 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left rotation to 20 degrees.  Light touch sensation was intact in the lower extremities and there was no foot drop.  There was no pain with repetitive motion, but there was weakness.  There was no deformity of the thoracic spine that would interfere with breathing.  He was not able to walk without assistance.  The son reported that the appellant left the house with assistance once or twice every three weeks.  X-rays of the spine showed some degenerative joint disease and osteoporosis.  The examiner indicated that there were multiple medical diagnoses as noted, highlighted by impaired cognitive function and legal blindness.  

A July 2008 statement from T.B. indicates that she had provided home care to the Veteran for the past 24 months because he was blind, confined to a wheelchair, and could not care for himself.  She prepared his food, monitored his daily medications and took him to and from doctor appointments.  She helped him three days a week for four hours a day.  

A June 2009 statement from a VA physician indicates that the Veteran suffers from multiple medical problems which would be adversely affected if he was to lose electricity.  

In October 2011, the representative noted the Veteran's contentions that his service-connected back disability was severe and he was not able to bathe and dress and care for himself.  The representative argued that this made it a hazard and danger for him when he falls.  

On review, the Veteran is not bedridden.  The overall evidence, however, indicates that he is unable to protect himself from the hazards and dangers incident to his daily environment and that assistance is needed.  Significantly, while the Veteran has multiple medical disabilities, he is service-connected for only his low back disability, evaluated as 60 percent disabling.  Thus, the pertinent question is whether the need for aid and attendance is due to such disability alone, i.e., is the Veteran's low back disability so severe as to demonstrate a need for aid and attendance.  In making this determination, the Board acknowledges that the Veteran uses a wheelchair.  Recent examination, however, did not show significant findings related to the back or lower extremities, and the cause of the inability to ambulate is not clear.  Contrary to the Veteran's assertions, the objective evidence does not show that his back disability alone is so severe that he is unable to dress, keep himself clean, feed himself, or attend to the wants of nature, and there is otherwise no indication that he is totally incapacitated due to the back disorder alone.  The Board observes that a single disability rated as 100 percent disabling under a schedular evaluation is generally a prerequisite for entitlement to aid and attendance as a lesser rating would be incompatible with the requirements of § 3.352(a).  See VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.H.44.b.  

In reviewing the evidence, the predominant disabilities appear to be blindness and cognitive issues.  For example, the March 2008 private medical statement indicates concern for the Veteran's safety due to cognitive and visual deficits.  The March 2008 statement from the Veteran's son indicates that full-time care was needed and referenced blindness, high blood pressure, dementia and depression.  All of these disorders are not service connected, and they may not be considered in determining the appellant's eligibility.  There is no evidence that the Veteran's back disability alone is so severe as to require assistance.  The June 2008 VA examiner indicated that there were multiple medical problems "highlighted by impairment of cognitive function and legal blindness."  

On review, the preponderance of the evidence is against finding that the Veteran's need for aid and attendance is a result of his service-connected low back disability alone.  Rather, the need for aid and attendance is related to multiple nonservice-connected disabilities.  Therefore, the appeal is denied.

The Board acknowledges that special monthly compensation is also payable at the (l) rate when there is blindness in both eyes with visual acuity of 5/200 or less due to service-connected disability.  38 C.F.R. § 3.350(b).  Evidence of record establishes that the Veteran is legally blind.  He is not, however, service-connected for bilateral blindness, and in fact, entitlement to service connection for bilateral blindness was denied in October 2008.  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011).  




ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


